DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view of Bloch (US 20120223661 A1).
Regarding claim 1, Helene teaches a method of operating a gardening appliance, the gardening appliance comprising a liner (Fig 3 Item 350- dividing walls) positioned within a cabinet (Fig 2A Item 200- container) and defining a grow chamber, and a grow module (Fig 6 Item 380- rack system) mounted within the liner and defining a plurality of apertures (Fig 9 Item 950- trays) for receiving one or more plant pods, the method comprising: 
adjusting at least one operating parameter of the gardening appliance ([0073]).
Helene is silent as to:
determining an anticipated Sabbath condition at the gardening appliance; and
adjusting at least one operating parameter prior to commencement of the anticipated Sabbath condition.
Bloch teaches within the same field of endeavor and reasonably pertinent to the invention a method and apparatus for a geographically determined Jewish religious clock and electrical device combination comprising:
determining an anticipated Sabbath condition at the gardening appliance ([0025-0029],[0038]; and
adjusting at least one operating parameter prior to commencement of the anticipated Sabbath condition ([0008-0009] Note: Bloch’s method and apparatus can be used with a variety of electrical and mechanical systems in order to override normal functionality) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s self-sustaining artificially controlled grow environment with the further teachings of Bloch’s religious clock and device combination in order to create a grow method and apparatus that adheres to religious law as well as to provide a substantially automated system that can be maintained with minimal manual assistance as desired by the user.
Regarding claim 2, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein determining the anticipated Sabbath condition comprises:
determining a predetermined time until the anticipated Sabbath condition commences (Bloch- [0038]).
Regarding claim 3, modified Helene teaches all of the abovementioned claim 2 and further teaches wherein the predetermined time is 24 hours or greater (Bloch- [0026] The user only has to input information at the time of installation and the digital clock continuously calculates religious events. The predetermined time would be infinite in this case). 
Regarding claim 4, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein adjusting at least one operating parameter of the gardening appliance prior to commencement of the anticipated Sabbath condition comprises:
reducing or disabling a light assembly of the gardening appliance (Helene- [0073, 0079]).
Regarding claim 5, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein adjusting at least one operating parameter of the gardening appliance prior to commencement of the anticipated Sabbath condition comprises:
disabling a hydration system of the gardening appliance (Helene- [0073, 0080-0081]).
Regarding claim 6, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein the gardening appliance comprises:
a storage reservoir for containing ice or water (Helene- Fig 9 Item 940); and
a drip line fluidly coupled to the storage reservoir (Helene- Fig 7 Item 710- irrigation port), the drip line being configured for hydrating plants stored in the grow module during the anticipated Sabbath condition (Helene- [0054]).
Regarding claim 9, modified Helene teaches all of the abovementioned claim 6 and further teaches wherein adjusting at least one operating parameter of the gardening appliance prior to commencement of the anticipated Sabbath condition comprises:
filling the storage reservoir (Helene- Fig 9 Item 940- reservoir) with water prior to commencement of the anticipated Sabbath condition (Helene- [0064]).
Regarding claim 10, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein adjusting at least one operating parameter of the gardening appliance prior to commencement of the anticipated Sabbath condition comprises:
initiating a soak operation just prior to commencement of the anticipated Sabbath condition (Helene- [0054-0055]).
Regarding claim 11, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein adjusting at least one operating parameter of the gardening appliance prior to commencement of the anticipated Sabbath condition comprises:
disabling a sealed system of the gardening appliance (Helene- [0079]). Given the broadest reasonable interpretation to include applicant’s specification, a sealed system of the gardening appliance includes a heating, ventilation, and air conditioning (HVAC) system.
Regarding claim 13, modified Helen teaches all of the abovementioned claim 1 and further teaches wherein adjusting at least one operating parameter of the gardening appliance prior to commencement of the anticipated Sabbath condition comprises:
deactivating a user interface panel (Helene- [0087,0092] prior to commencement of the anticipated Sabbath condition (Bloch- [0024] Bloch’s control system overrides the normal functionality and fixes the system in a state regardless of user’s physical manipulation.). 
Regarding claim 14, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein adjusting at least one operating parameter of the gardening appliance prior to commencement of the anticipated Sabbath condition comprises:
disabling a communication module (Helene- [0073]) for receiving external updates or disabling notification (Bloch- [0024] Bloch’s control system overrides the normal functionality and fixes the system in a state regardless of user’s physical manipulation.).
Regarding claim 15, modified Helene teaches all of the abovementioned claim 1 and further teaches a method further comprising:
determining a Sabbath end time (Bloch- [0025-0029], [0038]); and
instituting a non-Sabbath mode for the gardening appliance automatically upon reaching the determined Sabbath end time (Bloch- [0009] “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s controllable environment with the further teachings of Bloch’s Sabbath calculating controller in order to create a grow method and apparatus that adheres to religious law.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view of Bloch (US 20120223661 A1) as applied to claim 6 above, and further in view of Johnson (US 10136587 B1) and Musak (US 20040148852 A1).
Regarding claim 7, modified Helene teaches all of the abovementioned claim 6 but is silent as to:
providing ice in the storage reservoir positioned above the grow module.
Johnson teaches within the same field of endeavor and reasonably pertinent to the invention an agricultural apparatus and method comprising a storage reservoir positioned above the grow module (Fig 1 Item 30- irrigation reservoir).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Helene’s water reservoir in order to provide a gravity feed irrigation system capable of drip feeding in the absence of power.
Musak teaches within the same field of endeavor and reasonably pertinent to the invention a Christmas tree watering device and method wherein ice is provided in the storage reservoir ([0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s water reservoir with the further teachings of Musak’s ice deposition in order to provide continuous watering to a plant while the ice melts.
Regarding claim 8, modified Helene teaches all of the abovementioned claim 7 and further teaches wherein providing ice in the storage reservoir comprises:
receiving water from a hydration system; and operating a sealed system to freeze the water and form the ice (Musak- Fig 2 Item 60- ice). The examiner takes Official Notice in regards to the limitations of claim 8. Musak teaches a method of supplying ice to a reservoir attached to the base of a Christmas tree. The already formed ice has to have been frozen from water received from a hydration system (e.g. sink, refrigerator, water line) and frozen in a sealed system (e.g. freezer, ice chest, blast chiller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s water reservoir with the further teachings of Musak’s ice deposition in order to provide continuous watering to a plant while the ice melts.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view of Bloch (US 20120223661 A1) as applied to claim 1 above, and further in view of Thiele (US 20180325043 A1).
Regarding claim 12, modified Helene teaches all of the abovementioned claim 1 and further teaches a window (Helene- [0058]).
Modified Helene is silent as to adjusting the translucency of a door of the gardening appliance.
Thiele teaches within the same field of endeavor and reasonably pertinent to the invention a planter apparatus comprising to adjusting the translucency of a door (Fig 2A Item 222- transmissivity-reducing window) of the gardening appliance ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s window with the further teachings of Thiele’s adjustable translucency in order to limit the growing plant to adverse external conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached prior art not relied upon is directed towards closed growing containers, reservoirs, growing methods containing ice, and controllers/timers responding to religious law.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642